***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
             JEAN COLINET v. DAVID BROWN
                      (AC 40612)
              DiPentima, C. J., and Sheldon and Prescott, Js.

                                   Syllabus

The self-represented, incarcerated plaintiff brought this action against the
   defendant, a retired Department of Correction employee, claiming viola-
   tions of his federal constitutional rights. After the plaintiff had been
   removed from his job in the prison’s industries program because of
   security concerns, he was allowed back into the program four years
   later. Thereafter, he wrote two letters to the defendant seeking back
   pay for the time that he was removed from the prison industries program.
   The defendant perceived the letters to contain certain comments that
   were threatening in nature and, subsequently, requested that the plaintiff
   be removed from the industries program, and the prison warden agreed.
   The plaintiff claimed that his removal from his job in the industries
   program violated his fourteenth amendment rights to due process and
   to equal protection, and his first and fourteenth amendment right against
   retaliation. The trial court rejected the due process claim, concluding
   that the plaintiff had no property or liberty interest in any particular
   job while in prison. The court found that the plaintiff failed to prove
   his equal protection claim, and that he failed to prove that his first and
   fourteenth amendment right against retaliation was violated because
   the defendant had a legitimate interest in the safety and security of the
   industries program, which was achieved by removing the plaintiff from
   the situation. The court thereafter rendered judgment for the defendant.
   On appeal to this court, the plaintiff claimed that the trial court’s conclu-
   sions constituted bias and an abuse of discretion. Held that after a
   careful review of the record, the briefs, the parties’ arguments and
   the applicable law, this court found no merit to the plaintiff’s claims
   on appeal.
    Argued December 11, 2018—officially released February 19, 2019

                             Procedural History

  Action to recover damages for the alleged deprivation
of the plaintiff’s federal constitutional rights, and for
other relief, brought to the Superior Court in the judicial
district of Tolland and tried to the court, Cobb, J.; judg-
ment for the defendant, from which the plaintiff
appealed to this court. Affirmed.
  Jean Colinet,              self-represented,           the      appellant
(plaintiff).
  Stephen R. Finucane, assistant attorney general, with
whom were Matthew B. Beizer, assistant attorney gen-
eral, and, on the brief, George Jepsen, former attorney
general, for the appellee (defendant).
                          Opinion

   PER CURIAM. In this action brought pursuant to 42
U.S.C. § 1983, the plaintiff, Jean Colinet, who is an
inmate serving a sentence for murder, appeals from the
judgment of the trial court rendered in favor of the
defendant, David Brown, a retired former director of
correctional enterprises for the Department of Correc-
tion (department). The plaintiff claims that the court
erred in rejecting his claims that his fourteenth amend-
ment rights to due process and equal protection, and his
first and fourteenth amendment right against retaliation
were violated. We affirm the judgment of the trial court.
   The trial court set forth the following relevant facts
and procedural history. ‘‘In 2011, the plaintiff was
removed from his job in the industries program (laundry
services) for security reasons. The plaintiff then
accepted a post as a janitor, which paid a lower wage.
A few years later, the decision to remove the plaintiff
from the industries position was revisited, and he was
allowed back into that program in 2015. The defendant
was not involved in the 2011 decision. [The] plaintiff
wrote to the defendant in January, 2015, and expressed
his disagreement with the 2011 decision to remove him
from the industries position, and asked that he be paid
‘back pay’ or the difference in pay between his indus-
tries post and his janitorial post from 2011 to 2015. The
defendant perceived certain comments in the plaintiff’s
letter as threatening, and the court agrees. An attorney
for the [department] responded to the plaintiff’s letter
and explained that the plaintiff was not entitled to back
pay. The plaintiff sent the defendant a second letter
dated February, 2015, which the defendant again
believed certain comments in the letter as threatening
in nature, and again the court agrees. As a result of the
two letters, and in particular because they contained
perceived threatening comments, the defendant
requested that the plaintiff be removed from the indus-
tries program for safety and security reasons. The
defendant did not want the plaintiff punished, but only
that he be removed from the situation—that is, the
industries program. The warden agreed that the letters
contained some content that was threatening and, [as]
such, that security and safety interests in the prison
were implicated. The warden also agreed that the plain-
tiff [should] be removed from the industries program
in March, 2015.
   ‘‘The plaintiff then brought this action alleging that
[the] defendant . . . violated his constitutional rights
by having him removed from his industries job after he
wrote the two letters disagreeing with his removal from
the position and seeking back pay. The plaintiff believes
that the letters were not threatening.’’
  The court rejected the plaintiff’s due process claim
on the ground that he ‘‘has no property or liberty interest
in any particular job while in prison. Santiago v. Com-
missioner of Correction, 39 Conn. App. 674, 667 A.2d
304 (1995).’’ The court found that the plaintiff failed to
prove his equal protection claim because he failed to
prove that he has been treated differently from a simi-
larly situated group. The court also found that the plain-
tiff failed to prove that his first and fourteenth
amendment right against retaliation was violated. The
court found that the letters written by the plaintiff had
‘‘contained threatening references,’’ and thus that ‘‘the
defendant had a legitimate interest in the internal safety
and security of the industries program within the prison,
which was achieved by removing the plaintiff from the
situation. The prison’s legitimate interests take prece-
dence over the plaintiff’s right to complain over being
removed from his prison job or not receiving back pay,
particularly where he had no right to any particular
prison job.’’ This appeal followed.
  The plaintiff challenges the judgment of the trial court
on the grounds that its conclusions ‘‘constituted bias-
ness and an abuse of discretion.’’ We have carefully
reviewed the record, the briefs submitted and argu-
ments made by both parties, and the applicable law,
and we find no merit to the plaintiff’s claims on appeal.
  The judgment is affirmed.